IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CATHY GAY,                           NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Petitioner,                    DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5516

CITY OF ATLANTIC BEACH,
FLORIDA,

      Respondent.

___________________________/


Opinion filed August 9, 2016.

Petition for Writ of Certiorari—Original Proceedings.

Cathy Gay, pro se, Petitioner.

Jeb T. Branham of Jeb T. Branham, P.A., Jacksonville, for Respondent.




PER CURIAM.

      DENIED.

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.